Citation Nr: 1232173	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 11, 2012, for a 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robin M. Webb, Esq.


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from July 1968 to July 1970.  He received the Combat Infantryman Badge (CIB), also the Purple Heart Medal for injuries sustained in combat in Vietnam in 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a May 2009 decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for PTSD as a result of his combat service in Vietnam and assigned an initial 30 percent rating for this disability retroactively effective from March 30, 2009, the date of receipt of this claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

In his February 2010 substantive appeal (on VA Form 9), he requested a videoconference hearing before a Veterans Law Judge of the Board.  He had this hearing in March 2011 and, at the outset of the proceeding, withdrew his appeal of his claim for service connection for hypertension, including as secondary to his PTSD.

So the Board resultantly, in a subsequent January 2012 decision, dismissed his appeal of this claim for service connection for hypertension.  See 38 C.F.R. § 20.204 (2011).  However, the Board remanded his remaining claim for an initial rating higher than 30 percent for his PTSD to the RO via the Appeals Management Center (AMC) for further development and consideration, but especially to obtain any outstanding, including more recent, VA outpatient treatment records and to have him undergo another VA compensation examination to reassess the severity of his PTSD.


On remand, additional VA treatment records were obtained, some duplicate of those already on file, and he had the requested VA compensation examination on April 11, 2012.

After considering this additional evidence, including the results of this additional VA compensation examination, the AMC issued a decision in June 2012 increasing the rating for the PTSD from 30 to 70 percent as of April 11, 2012, the date of that most recent VA compensation examination on remand.

In July 2012, the Veteran designated a private attorney to start representing him in this appeal instead of the Disabled American Veterans (DAV) Veterans Service Organization, which had until then represented him.  This attorney submitted a written brief in support of the claim in August 2012.  In this brief she argued that the effective date for this higher 70 percent rating for the PTSD should not be April 11, 2012, the date of that most recent VA compensation examination, rather, earlier, back to when the Veteran first filed this claim on March 30, 2009.  As part reason for assigning this earlier effective date for this higher rating, she cites the fact that the person who examined the Veteran in April 2012 is the same person that examined him previously, in April 2009, in response to his initial claim, and that her findings then were essentially the same as those when she reexamined him in April 2012.  The attorney therefore argues this is prima facie indication the PTSD was as severe then, 70-percent disabling, as when reexamined in April 2012.  The attorney seems to concede, based on this VA examiner's clinical impressions during both examinations, that the Veteran does not have total occupational and social impairment, so, while deserving on the higher 70 percent rating from the earlier effective date, admittedly is not entitled to an even greater 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  Hence, the issue now before the Board is whether the Veteran is entitled to an earlier effective date for this higher 70 percent rating for his PTSD, and specifically, to an effective date of March 30, 2009, coinciding with receipt of his claim, instead of April 11, 2012, the date of his most recent VA compensation examination.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is initially presumed a Veteran is seeking the highest possible rating for a disability, but that he or his representative may instead indicate satisfaction with a lesser rating, albeit greater rating than he initially had, to define the scope and parameters of the appeal).


FINDINGS OF FACT

1.  The Veteran filed his claim for service connection for PTSD on March 30, 2009, and resultantly had a VA compensation examination in April 2009.

2.  In the subsequent May 2009 rating decision from which this appeal ensued, the RO granted service connection and an initial 30 percent disability rating for his PTSD, primarily predicated on the results of that April 2009 VA compensation examination.

3.  The AMC has since, in a June 2012 decision during the pendency of this appeal, increased the rating for the PTSD from 30 to 70 percent based on the results of an additional VA compensation examination, on remand, on April 11, 2012.

4.  Comparing the results of these two VA compensation examinations, however, it is factually ascertainable that the Veteran met the requirements for the higher 70 percent rating even as of that earlier examination, so when contemporaneously filing his claim for service connection for PTSD on March 30, 2009.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of March 30, 2009, for the higher 70 percent rating for the PTSD.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2009, prior to initially adjudicating his claim for service connection for PTSD in May 2009, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim for service connection (the context in which his claim initially arose) and of his and VA's respective responsibilities in obtaining this supporting evidence.

At the time of that notice, he was trying to establish his underlying entitlement to service connection for his PTSD, which since has been granted in the May 2009 decision from which this appeal ensued.  At first his appeal was for a higher initial rating for his PTSD and, since receiving a higher rating to his satisfaction, now for an earlier effective date for this higher rating, so concerning "downstream" issues.  And in Dingess and Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the disability rating or effective date assigned for the grant of service connection for the disability in question, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And this has been done; the Veteran has received an SOC, also SSOC, discussing the downstream disability rating and effective date elements of this claim, citing the applicable statutes and regulations, and explaining why an initial 30 percent, then higher 70 percent, rating was granted for his PTSD and the reasons and bases for assigning the effective dates of these ratings.  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (indicating he must be apprised of the need to have filed an earlier claim that did not become final and binding to receive an earlier effective date).  So he has received all required VCAA notice.  And as the pleading party, he, not VA, has the evidentiary burden of proof of showing there is 

a VCAA notice error in timing or content and, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He and his attorney have not made any such pleading or allegation.

Consequently, the Board finds that all necessary development of the downstream disability-rating and effective-date elements of the claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran, especially since the Board is granting an earlier effective date for the higher 70 percent rating for the PTSD back to the time requested.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

As already alluded to, the Veteran through his attorney claims that the effective date for his higher 70 percent disability rating for his PTSD, April 11, 2012, should instead be the date on which he initially filed his claim for service connection for this condition, which was March 30, 2009, because the PTSD was as severe then as it is now.  They dispute the notion that the AMC should have "staged" this rating, by only increasing this rating to this higher level as of April 11, 2012, the date of the most recent VA compensation examination, since there were very similar, if not identical, findings during the earlier April 2009 VA compensation examination.  Because the Board finds that the Veteran was indeed entitled to this higher rating as of the earlier date, this claim for an earlier effective date is being granted.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


Importantly, 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2) provide that, if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  So if the Veteran did not file a claim for the disability at issue within one year of his discharge from service, the earliest possible effective date he may receive is when he eventually filed a claim.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran may file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

PTSD is evaluated under Diagnostic Code 9411.  Under this diagnostic code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411 (2011)


Symptoms listed in VA's General Rating Formula for Mental Disorders serve as mere examples of the type and degree of the symptoms, or their effects, which would justify a particular rating, and are not intended to constitute an exclusive or exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the Rating Formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), of the American Psychiatric Association.  See 38 C.F.R. § 4.130 (2011).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

A Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale with scores ranging from 0 to 100.  Higher scores correspond to better functioning of the individual, socially and occupationally.  An examiner's classification of the level of psychiatric impairment, however, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 are assigned when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  See DSM-IV.

In this particular case at hand, the Veteran filed a claim for disability compensation for PTSD on March 30, 2009.  So that is the date the RO received this claim.  He resultantly had a VA compensation examination in April 2009.  The examiner indicated the Veteran had combat experience in Vietnam and was wounded by shrapnel in 1969.  This is evidenced by his receipt of the CIB and Purple Heart Medal.  In addition, the examiner reported the Veteran had a history of lashing out and was socially isolated and avoidant.  His mood was anxious, agitated, and depressed.  He had "occasional" suicidal ideation, tearfulness, preoccupation with certain topics, and ruminations.  He reported combat-related nightmares "fairly often" and slept only four to five hours per night, even with medication.  He had night sweats and thrashed about in his sleep.  He did not maintain minimum personal hygiene and reported anxiety attacks when he became angry.  The examiner determined the Veteran had occupational and social impairment in the areas of judgment, thinking, family relations, work, and mood, so in the relevant areas of consideration.  See Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  She concluded the Veteran's symptoms of PTSD were caused by his combat experiences in Vietnam in which he was wounded, and he still has nightmares, irritability, depressed mood, anxiety attacks, and suicidal thoughts.  She reported that he was "socially isolated and avoidant," with a remote history of alcohol abuse.  His symptoms were "chronic" and began while he was in Vietnam when he began drinking very heavily.  She provided a GAF score of 55.

Treatment records from the VA Medical Center (VAMC) in Nashville, Tennessee, from August 2008 to November 2009 show similar patterns of symptoms, with GAF scores ranging between 60 and 65.  He was reported to have a history of suicidal ideation but was not then currently suicidal.  The electronic ("Virtual VA") claims file also contains Nashville VAMC records dating between May 2007 and July 2012.  According to these VAMC records, the Veteran consistently received GAF scores of 60 in evaluations from April 2009 through December 2009 (although he had a slightly higher score in March 2009), scores of 55 from April 2010 through October 2010, and scores of 65 from May 2011 through July 2012.

After the Board remanded his claim in January 2012 due to the lapse of time since his prior examination, he received an additional VA psychiatric evaluation in April 2012 by the same VA examiner.  He was determined to have depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal ideation, and intermittent inability to perform activities of daily living.  She again noted that he continued to be socially isolated and had strained relations with his wife and has engaged in domestic violence since his prior examination.  He also reported an "increase in traumatic intrusive memories" over the past six months, and had been "increasingly forgetful at home."  He again received a GAF score of 55.

The Veteran's attorney points out that those April 2009 and April 2012 VA compensation examinations were performed by the same examiner and described substantially identical symptoms, so the results of both (not just the more recent one) merited a 70 percent disability rating.  In both examination reports, the examiner stated the Veteran had occupational and social impairment with deficiencies in judgment, thinking, family relations, work, and mood, and assigned GAF scores of 55.  The two exams were, in effect, "mirror images of each other," and consequently the similar clinical notations in the earlier examination should also be rated as 70-percent disabling.

For several reasons, the Board agrees and finds that the Veteran was rated too low in the initial rating decision of May 2009, so he is entitled to an earlier effective date of March 30, 2009, for the higher 70 percent rating, so back to when he filed his claim for service connection for PTSD.


First, his April 2009 examination report identifies significant symptoms that are illustrative of the types of symptoms warranting a 70 percent PTSD rating.  In the report, the examiner clearly stated the Veteran had occupational and social impairment in the areas of work, family relations, judgment, thinking, and mood, which are indicative of a 70 percent rating under DC 9411 of the General Rating Formula.  He has a history of violent impulses, including episodes of domestic violence.  He had suicidal ideations, and his personal hygiene suffered as he had stopped brushing his teeth and hair and did not bathe daily.  The examiner noted his deficiencies in grooming were "severe."  These characteristics are illustrative of a 70 percent disability rating.

Second, as the two VA examinations reveal, the Veteran also possessed a number of symptoms that are relatively subjective and could be classified as 30 percent or 50 percent, or even a higher rating such as 70 percent, depending on their severity, including flattened affect, anxiety attacks, memory impairment, difficulty in concentrating, poor and variable mood, extreme startle tendencies, and sleep impairment.  Some of this may be attributable to vagueness on the part of the VA examiner, who did not state in her initial opinion how frequently the Veteran had panic attacks, for instance, but stated in her second report that he lived in a "near-continuous" state of panic or depression.  Nonetheless, disability ratings are determined by the total picture of symptomatology and not by a check list of isolated symptoms, and here the Veteran's cumulative symptoms, in terms of their number, their frequency, and their severity, taken together, most closely align with a higher disability rating.

Third, while the Veteran has been found to have higher GAF scores and occasionally found to have less severe symptoms in his treatment records taken after he filed his claim in March 2009, the Board ultimately credits the VA examiner as most completely and accurately describing his total disability picture over the indications to the contrary in the treatment records.  First, the VA examiner reviewed the medical evidence developed since her prior examination and ultimately made similar conclusions about the severity of the Veteran's PTSD.  This tends to indicate that her examination was well-reasoned and based on the broadest array of available evidence.  For instance, in her April 2009 report, she indicated the Veteran had only recently begun taking medication for PTSD, and had not yet begun therapy.  She believed his prognosis would be "fair" if he began therapy and continued his medications.  However, in April 2012, she had an opportunity to review three years of treatment for his PTSD.  Her conclusions were that his illness was chronic, meaning permanent, and she reported substantially identical symptoms as three years previously.  Second, this VA examiner is exceptionally well-qualified, possessing a Doctor of Philosophy (Ph.D.) degree in psychology.  While the Veteran was undoubtedly treated by other highly-qualified clinicians at the Nashville VAMC, his VA examiner was particularly well-credentialed, and her reports are entitled to full probative value.

Finally, the VA examiner's opinion is consistent with the Veteran's own statements during his videoconference hearing in March 2011.  As to observable symptomatology, his lay statements are relevant to his claim, and he is credible and competent to describe them.  During his hearing, he reported that he had anxiety attacks three or four times per week.  He reported having hallucinations occasionally and nightmares every night.  He also elaborated on his suicidal ideations.  At his job as a garbage collector, he was forgetful and could not remember if he had picked up a house's garbage.  His lay statements are consistent with what the VA examiner found and tend to support an increased disability rating.

While the Board is granting this claim for an earlier effective date of March 30, 2009, for the higher 70 percent disability rating for the Veteran's PTSD, it is equally clear that he has not manifested the symptoms for an even greater 100 percent rating, which requires total occupational and social impairment.  The VA examiner's opinion did not identify "total occupational and social impairment," including permanent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, disorientation as to time or place, or severe memory loss.  Indeed, the Veteran's attorney seems to acknowledge as much in her recent August 2012 brief.  And while the VA examiner reported that the Veteran had "intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene," he was still self-employed and controlled his own finances, although these were undoubtedly affected to some degree by his illness.  Similarly, while he has possessed in the past and occasionally still possesses suicidal thoughts, including a specific episode in 1988, there is no indication that he is at imminent risk of self-harm.  At the hearing, he reported occasional hallucinations, but these were not noted by the VA examiner, and he did not imply that they were "persistent."  Finally, while considering his symptoms in totality, there is no indication that his thought processes, activities of daily living, or interactions with others are so disrupted as to render him totally disabled.  As a consequence, the Board finds that while a 70 percent rating is appropriate in this present case from the time he initially filed his claim, a 100 percent rating exceeds the severity of his present condition.

As a consequence, this claim for the effective date of an initial rating of 70 percent for service-connected PTSD will be granted as from March 30, 2009.


ORDER

An earlier effective date of March 30, 2009, is granted for the higher 70 percent rating for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


